Bullard, J.,

delivered the opinion of the court.
The appellant was made a party to certain proceedings, by which the plaintiffs sought to include in an inventory of their ancestor’s estate, part of a lot of ground which she had possessed for several years as owner. In her answer she set up title to the lot by purchase and prescription.
These pleadings present a question of title to real estate, which the Court of Probates is without jurisdiction to try and determine. The appellant is a stranger to the succession of Lavigne, and in possession of property to which she asserts title in herself, and if the heirs of Lavigne pretend to a better title, they can establish it only in a court of ordinary jurisdiction. The whole proceedings, therefore, so far as the appellant is concerned, are irregular, and coram non judice.
It is, therefore, ordered and decreed, that the judgment of the Court of Probates, be annulled and reversed, and that the proceedings be dismissed, as to M. J. Chalambert, the appellant, with costs in both courts. '